Order entered July 25, 2019




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-19-00723-CV

           MICHAEL AMEND AND LOWE’S COMPANIES, INC., Appellants

                                             V.

                      J.C. PENNEY CORPORATION, INC., Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00257-2019

                                         ORDER
       Before the Court is appellants’ July 22, 2019 unopposed first motion for a seven-day

extension to file their opening brief. We GRANT the motion and ORDER the brief be filed no

later than August 5, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE